 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     YEVGENIY SHEVTSOV,
 7
                      Petitioner,                         Case No. C18-1194-TSZ
 8
            v.                                            ORDER OF DISMISSAL
 9
     JEFFERSON SESSIONS, et al.,
10
                      Respondents.
11

12
            Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,
13
     United States Magistrate Judge, and the balance of the record, and Court finds and ORDERS:
14
            1.     The Report and Recommendation is ADOPTED.
15
            2.     The Government’s motion to dismiss, Dkt. 5, is GRANTED.
16
            3.     Petitioner’s habeas petition is DENIED, and this action is DISMISSED with
17
     prejudice.
18
            4.     The Clerk shall send a copy of this Order to all counsel of record and to
19
                   Judge Tsuchida.
20
            DATED this 13th day of November, 2018.
21

22                                                       A
                                                         Thomas S. Zilly
23
                                                         United States District Judge


     ORDER OF DISMISSAL- 1
